DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/30/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takayama U.S. PGPub 2003/0115510.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-49, 51, 54, 55, 59-68, 73, 74, 76, 77, 81, 82, 84-89 and 91-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama U.S. PGPub 2003/0115510 in view of Schneider U.S. PGPub 2015/0053530.
Regarding claims 81 and 88, Takayama discloses a method for processing a product, comprising processing the product selectively by at least one of different processing apparatuses (e.g. industrial machines) and processing lines (e.g. production lines) with multiple processing apparatuses corresponding to an assignment (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; 

 	Schneider discloses specifically processing lenses in a processing line (e.g. abstract; pg. 1, ¶12; pg. 2, ¶27; pg. 3, ¶32 and 41; pg. 6, ¶85; pg. 10, ¶145; pg. 11-12, ¶161; pg. 13-14, ¶200-202; Fig. 6-8). Schneider discloses the method according to claim 40, wherein different processing apparatuses automatically request from a transfer system individual lenses to be processed, carry out the respective necessary processing and then deliver the lenses back again to the transfer system after the processing (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). Schneider discloses the method according to claim 40, wherein circular conveying of the lenses or lens carriers is carried out (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Takayama’s processing line maintenance system to process lenses. One of ordinary skill in the art would have been motivated to do this in order to perform preventative maintenance when manufacturing optical lenses.

		
 	Regarding claims 40 and 61, Takayama discloses the method according to claim 81, further comprising: processing the product selectively by at least one of different processing apparatuses (e.g. industrial machines) and processing lines with multiple processing apparatuses corresponding to an assignment (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5), using a system control or processing line to manage or detect maintenance of the processing apparatuses that is expected or anticipated downtimes (e.g. existing or estimated occurrence of the disorder) resulting therefrom, and determining or changing the assignment (e.g. changing ladder program) based at least in part on said maintenance or downtimes (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5), wherein the managing or detection is performed by detection of errors or drifting of at least one processing task using measurements obtained by one or more measuring or testing systems of the processing apparatuses or processing lines (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5), wherein said measurements used for detection of errors or drifting are evaluated for sources of error to identify one or more processing apparatuses or processing lines that are responsible for the errors (e.g. cause of disorders) or drifting of the processing task (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5).
 	Regarding claims 41 and 62, Takayama discloses the method according to claim 40, wherein the assignment is determined or changed (e.g. changing ladder program/exchanging components) in such a way that maintenance of the processing apparatuses that is due or expected is temporally equalized (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 

 	Regarding claims 43 and 66, Takayama discloses the method according to claim 40, wherein errors (e.g. disorders) or drifting of the processing are detected, and at least one processing apparatus that is responsible for said errors or drifting is detected in order to carry out the maintenance thereof (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claim 44, Takayama discloses the method according to claim 40, wherein at least one of a processing apparatus or a processing line for which maintenance is due or is being carried out is no longer assigned or is blocked (e.g. discontinued) for further processing operations (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claim 45, Takayama discloses the method according to claim 40, wherein based on detected or probable errors (e.g. disorders) or drifting of the processing, maintenance intervals for at least one processing apparatus that is responsible for said errors or drifting are adjusted or scheduled (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claim 46, Takayama discloses the method according to claim 40, wherein at least one of a central management, ordering of maintenance intervals or maintenance measures is carried out (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5).  	
Regarding claim 47, Takayama discloses the method according to claim 40, wherein an ordering of materials (e.g. replacement components for components that need to be exchanged) for maintenance is carried out (e.g. pg. 4-5, ¶58). 
 	Regarding claim 48, Takayama discloses the method according to claim 40, wherein a maintenance of a processing apparatus that is due is brought forward based on at least one of the 
 	Regarding claims 49 and 67, Takayama discloses the method according to claim 40, wherein in the event of a processing apparatus, the processing operations or products intended for this processing apparatus are taken over by another, similar, processing apparatus or are assigned thereto (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
	Regarding claim 51, Takayama discloses the method according to claim 40, wherein the processing apparatuses select or request new jobs or products for processing independently or autonomously, wherein different processing apparatuses automatically request from a transfer system individual products to be processed, carry out the respective necessary processing and then deliver the lenses back again to the transfer system after the processing (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
	Regarding claims 54 and 73, Takayama discloses the method according to claim 40, wherein maintenance that has been carried out is forwarded as status information from the processing apparatuses (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claims 55 and 74, Takayama discloses the method according to claim 40, wherein the processing apparatuses exchange said status information (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
	Regarding claims 59 and 79, Takayama discloses the method according to claim 40, wherein an assignment that has already been made is checked at least one of before the actual or ultimate conveying or when changing the current assignment parameters and is changed as required by a new assignment (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 

 	Regarding claims 64, Takayama discloses the system according to claim 61, wherein the system control is constructed for central management of materials for the maintenance (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claims 65, Takayama discloses the system according to claim 64, wherein the system control is constructed for at least one of planning the maintenance based on the availability of the materials necessary for the maintenance or for requesting the materials necessary for maintenance that is due or expected (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
 	Regarding claims 68, Takayama discloses the system according to claim 61, wherein the system comprises multiple independently-operating processing apparatuses (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
  	Regarding claim 76, Takayama discloses the system according to claim 61, wherein the system is distributed to multiple sites (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5). 
	Regarding claims 82 and 89, Takayama discloses the method according to claim 81, wherein the outputting or indicating is carried out on a screen or an operating console of the respective processing apparatus (e.g. pg. 1, ¶4; pg. 3, ¶44; pg. 4-5, ¶55 and 57-58; pg. 10-11; ¶123-125; pg. 14, ¶117-179; pg. 15, ¶190; Fig. 1, 2, 5F, 7A and 7F).
	Regarding claims 84 and 91, Takayama discloses the method according to claim 81, further comprising automatically controlling which instructions are output or indicated while taking into 
 	Regarding claims 85 and 92, Takayama discloses the method according to claim 81, wherein material necessary (e.g. replacement component for exchange) for the maintenance is automatically requested or ordered (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5).
 	Regarding claims 86 and 93, Takayama discloses the method according to claim 81, further comprising using a system control or processing line to manage or detect maintenance of the processing apparatuses that is expected or anticipated downtimes resulting therefrom, and determining or changing the assignment (e.g. changing component/changing ladder program) based at least in part on said maintenance or downtimes (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5).
 	Regarding claims 87 and 94, Takayama discloses the method according to claim 86, wherein the managing or detection is performed by detection of errors or drifting of at least one processing task using measurements obtained by one or more measuring or testing systems of the processing apparatuses or processing lines, wherein said measurements used for detection of errors or drifting are evaluated for sources of error to identify one or more processing apparatuses or processing lines that are responsible for the errors or drifting of the processing task (e.g. pg. 3-4, ¶36-40; pg. 5-6, ¶67, 69-70 and 74; pg. 7, ¶80, 82 and 89; Fig. 1, 2, 4 and 5).

Claims 83 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama and Schneider.
Regarding claims 83 and 90, Takayama discloses the method according to claim 81, wherein the outputting or indicating is carried out on a computer, but does not explicitly disclose outputting at least one of a mobile screen, mobile computer, smartphone or laptop.
 	Official notice is taken that alternatively using a portable computer was well known at the time the invention was filed in the analogous art of computing.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize a portable computer. One of ordinary skill in the art would have been motivated to do this since it provides more freedom of location in using the device for the user.
 	Therefore, it would have been obvious to modify Takayama and Schneider to obtain the invention as specified in claims 83 and 90.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
November 4, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116